Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with David Zibelli on 11/01/2021

The application has been amended as follows: 
17.       (Currently Amendment) A computer-implemented method for providing a registration data directory service (RDDS), the method comprising: 
determining, by a hardware processor of a RDDS client, that an option not covered by a RDDS protocol is needed in a response to a for domain registration data;
determining, by the hardware processor, one or more processing indicators for selective cryptographic processing to be put in a HTTP request or a HTTPS request to the RDDS;
determining, by the hardware processor, a mechanism to provide the one or more processing indicators to the RDDS; and


23. 	(Currently Amendment) The computer-implemented method of claim 17, wherein the mechanism comprises formatting the one or more processing indicators in a HTTP header, or formatting the one or more processing indicators in a query portion of a URL, or formatting the one or more processing indicators in an authentication and/or an authorization token, or formatting the one or more processing indicators in an end-point of the URL.


Reasons for Allowance
4.	Claims 14-34 including all of the limitations of the base claim and any intervening claims are allowed.

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 14-34 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses providing, by a client, an authentication token comprising a location assertion and either the HTTP request, no one or two references anticipates or obviously suggest determining, by a hardware processor .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2491